IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 :   No. 462 WAL 2015
                                              :
                     Respondent               :
                                              :   Petition for Allowance of Appeal from
                                              :   the Unpublished Memorandum and
              v.                              :   Order of the Superior Court at No. 1319
                                              :   WDA 2014 exited October 27, 2015,
                                              :   affirming the Order of the Allegheny
RICKY LEE OLDS,                               :   County Court of Common Pleas at Nos.
                                              :   CP-02-CR-0006857-1979 and CP-02-
                     Petitioner               :   CR-0007090-1979 exited July 15, 2014.

                                         ORDER
PER CURIAM

       AND NOW, this 25th day of February, 2016, the Petition for Allowance of Appeal

is GRANTED on the issue of whether Petitioner’s sentence violates the prohibition

against mandatory life sentences for juvenile offenders announced by the Supreme

Court of the United States in Miller v. Alabama, 567 U.S. ___, 132 S. Ct. 2455 (2012).

As a result of the recent holding by that Court that Miller must be applied retroactively

by the States, see Montgomery v. Louisiana, 2016 WL 280758 (U.S. Jan. 25, 2016), the

Superior Court’s order is VACATED, and the case is REMANDED for further

proceedings consistent with Montgomery. Allocatur is DENIED in all other respects.

       To the extent necessary, leave is to be granted to amend the post-conviction

petition to assert the jurisdictional provision of the Post Conviction Relief Act extending

to the recognition of constitutional rights by the Supreme Court of the United States

which it deems to be retroactive. See 42 Pa.C.S. § 9545(b)(1)(iii).

       Petitioner’s Petition for Permission to File Amended Petition for Allowance of

Appeal is DENIED.

       Justice Eakin and Justice Donohue did not participate in the consideration or

decision of this matter.